Beck,
Circuit Court found and reported the following facts-and conclusions of law, upon which judgment' was rendered:
FACTS.
“ 1. C. K. Bodfisli was appointed guardian of W. E. Bradford and T. F. Bradford, aged ten and fourteen years, January 23, 1867, and files his final report January 22, 1872, his wife being the mother of said sons, and he being the guardian and step-father. The wards resided and boarded in the family of the guardian from July 13, 1866, to January 22, 1872. That their mother did the principal portion of the making, mending, and other work for said wards, and furnished most of the clothing.
• “That the said wards, on the .re-marriage of their mother, became entitled to a pension on account of the services arid death of their father, T. F. Bradford, in the U. S. Army.
“ 2. That there was an understanding with the guardian and the mother, before the ajipointment as guardian, that the children should be treated as his own, and the money be used for their education. That the guardian never applied for or obtained leave of the court to make expenditures on behalf of the wards.
“ That previous to the marriage of the parties, the mother had herself supported and provided for herself and said wards' by her own industry. That the guardian did not inform the mother} or the wards, or the court, that he was expending said money in support of the wards.
“ That the guardian .was in good circumstances the greater *683portion of the time, but has since become embarrassed; That the mother was á strong, active lady, of good health, and a music teacher by profession, and was willing to have supported the lads, if she had been called on so to do, but was not so called on.
“ That the actual cost of boarding and lodging for said wards was worth $75.00 per annum each. That the guardian has received .the following sums of money for said wards, on the account, and is chargeable therewith, to-wit:
“ August 4, 1867....................$ 200.00
Dec. 4, 1870, Pension Funds........ 1053.50
April, 1871, “ “ ........ 60.00
June, “ “ “ 60.00
Sept. “ “ , “ 60.00
Dec. “ “ “ 60.00
Interest to January................. 22.72
Total amount received with interest, $1516.22.”
“ That he should be credited with the following sums, expended as follows:
Stamps.............................$ 2.00
Attorney’s fees on pension............ 10.00
School books........................ 25.00
Clothing............................ 50.00
Doctor’s services................... 20.00
Boarding of wards for five years, six months each, at $75.00 per year..... 825.00
Total credits....................$932.00
Leaving in his hands on January 22, 1872, the sum of................... $584.22
“ 5. That the wards are each the owners of the one-half of said sum, and that there is now due and payable from said guardian to each of said wards the sum of $285.75, with six per cent interest thereon from January 22, 1872, or receiving interest thereon to this Dec. 12, 1873, there is now due each, from said guardian, $318.00, and he is ordered to pay the *684same into the hands of the clerk for said minors. The court finds the following conclusions of law: That the guardian should be allowed the items of expenditure as set forth above, and that all others should be disallowed, and that he is liable to pay over to the wards, and to each of them, the sum of $318.00, or $636.00 to both, and on so doing he is to be discharged and bondsman released.”
1. gvXrdian : contract: ward. I. We are of the opinion that the facts found by the court do not justify the conclusion of law as to the liability of the guardian. The understanding between the mother ° " 1 ° . and the guardian as to the treatment of the children and disposition of their money, would preclude him from making the charges for support allowed by the court. His relation to the children, and the fact that they were members of his family, mid whatever services they rendered were for him, is sufficient consideration for an agreement of that character.
2. stepFATHER : liability of. Besides, being the'step-father of the wards, he stood in looo parentis, and was responsible for their educa- . -* *■ tion and maintenance. 2 Kent, 185 (192).
3 ward-support of. II. The children were without property, except the money that came into the guardian’s hands! They were of an age to earn something toward their support, and in order to preserve their' little property, that it might be available at a time when' most' useful to them, they ought to have been required to do so. Besides, the mother was able to discharge the duty imposed upon her by law, to support her offspring. This the guardian should have considered before he permitted the wards to pursue such a course of life as would consume any part of the money in his hands. The findings of the court present no other conclusion than that the wards, receiving nothing more from the mother and her husband, their guardian, than the law demanded of them, would have been provided for in a manner becoming their station in life without encroaching upon the principal of their estate. The court, therefore, was not authorized to sanction any disposition’ of it for the support of the children. Foteaux v. Lepage, 6 Iowa, 124.
*685The guardian ought to be credited with the items of $2 and $10, for stamps and attorney’s fees, and nothing more.
4. guardian: hitereotW wardZ 0 It was his duty to invest the money, and he will be charged as though tlii's had been done. He will be charged with six per cent annual interest, and the estimate will be on the basis of the payments of this interest each year, or, in other words, componnd interest at six per cent per annum. The sum ascertained in this manner for which he is liable is $1805.
We think the findings of the Circuit Court are sufficiently supported by the evidence, and meet fully all questions arising, or that can arise in the case. They fully settle the rights of the parties in the case.
The judgment of the Circuit Court will be reversed, and the cause will be remanded for a judgment in accord with this opinion, or, at plaintiffs’ option, such a judgment maybe rendered here.
Reversed.